Title: Cash Accounts, June 1769
From: Washington, George
To: 



[June 1769]



Cash


June 4—
To Ditto [cash] of Mr Robt Adam in Papr 14.0.0 In 20 dbleLoons weig[hin]g 85.16.3
£99.16. 3


19—
To Ditto recd from Mr Geo: Thrift for Mr C. W—n
0.17. 6



To Ditto of Jno. Crook for 3 Barrls of Corn
1.10. 0


Contra


June 5—
By James Cleveland
22. 0. 0


12—
By Cash lent Thomas Bishop
5. 0. 0


19—
By 1 Bowl of Punch
0. 1. 6



By Wm Carlin’s Accts for self 1.10.2 for Miss Custis 1.1. Mastr Custis 1.13.6
4. 4. 8



By Wm Skilling
1. 0. 0




By Ditto pd Mr Harrison in discharge of a Suit agt him brot by Warren Dent
11.11. 0



By Pierce Bayly Sheriff
3. 1.10


20—
By Mr Mushet for a years Maryld Gazette
0.12. 6



By Ditto for an Acct of Mr Macraes
0.12.11



By John Hough Quit rents of Land
11.19. 6


21—
By Mr Ramsay Postage of Accts
2.15. 5



By Charity 20/
1. 0. 0



By Cash advancd Richd Leak
5. 0. 0


